DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1 and 44-62 are pending in the application.  Claims 2-43 have been cancelled.

Claim Objections
Claim 55 is objected to because of the following informalities:
With Regards to Claim 55:  Instant claim 55 recites "one or more projects extend" on line 2, which appears to be a typographical error; recommend correcting this to read as "one or more projections[[projects]] extend".
Appropriate correction is required.

Claim Rejections - 35 U.S.C. §112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 52:  Claim 52 recites the limitation "the pair of fasteners" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat "the pair of fasteners" to read as "the first fastener and the second fastener 

The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 55:  Instant claim 55 recites dependency to "claim 5654" on line 1.  Instant claim 55 is deemed to be of improper dependent form because it fails to further limit the claimed subject matter, and/or include all limitations of the claim upon which it depends.  For the purposes of examination, the limitation will be considered to read as "claim 54,[[5654]]".
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 54, 57, 58, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853 A1) in view of Quaderer (US 2014/0087126 A1).
Regarding Claim 53:  Larsen discloses a member for providing baffling, sealing, reinforcing or a combination thereof to an article of manufacture, such as an automotive vehicle, the member typically includes: a carrier, an expandable material disposed upon the carrier; and one or more fasteners which may be attached to the carrier (figures 1, 2, 4, 5, 19A, [0022]-[0026], [0054]-[0057] of Larsen).  Larsen also discloses that both the carrier can be formed in a variety of shapes and configurations (i.e. planar, contoured, geometric, or non-geometric), that the carrier can be flexible (figures 11A to 13C, 19A, [0028], [0075], and [0076] of Larsen).  It is also disclosed by Larsen that the one or more fasteners can also have a variety of shapes and configurations so long as they can secure the carrier, and that the one or more fasteners can be integrally formed with the carrier of a single material (figures 4, 17A to 18C, [0029], and [0079] of Larsen).  Larsen further discloses that the expandable material can be shaped as needed or desired based upon the application, and that both the expandable material and the carrier (along with the one or more fasteners) can be formed on one another by extrusion of both at the same time (i.e. co-extrusion) (figures 4, 14A to 16C, 19A, [0040], [0060]-[0062], and [0077]-[0078] of Larsen).  Specifically, Larsen provides for --a coextruded article comprising: (a) a carrier having a longitudinal axis and configured to be flexible: (i) a central linking portion extending transversely relative to the longitudinal axis of the carrier; and (ii) a fastener extending from the central linking portion; and (b) an activatable material disposed on the carrier; wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier and adapted to provide sealing, baffling, or reinforcement within a structure's cavity--.
Larsen fails to disclose --the central linking portion including a curved portion; and (ii) a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier--.
Quaderer discloses a device for structurally reinforcing, sealing, or baffling a vehicle cavity, the device comprising: a carrier, a first set of parallel strips of a first thermally activatable material, and a second set of parallel strips of a second thermally activatable material, wherein the first set of parallel strips are located on one face of the carrier and the second set of parallel strips are located on the opposing second face of the carrier, the first set and second set of parallel strips being aligned with one another to define hinge portions on the flexible carrier that are free of any activatable material and generally parallel to each other, and wherein the carrier is capable of easily bending in each hinge portion by an angle of at least about 45° (or about 90°) (figures 1 to 3, [0003], [0004], and [0014]-[0016] of Quaderer).  Quaderer also discloses that the device can further include two fasteners, each located on opposing ends of the carrier at locations free of thermally activatable material (i.e. within the hinge portions), and that the fasteners can be integrally formed with the carrier ([0016] and [0028] of Quaderer).  Quaderer further discloses that the carrier and activatable strips can be formed by extrusion ([0005] of Quaderer).  (In the instant case, the one or more hinge portions between the pair of fasteners as disclosed by Quaderer, would constitute the claimed "curved portion".  In that each hinge portion can bend from at least about 45°  or about 90°, and that there are two or three hinge portions between the fasteners (figures 1 to 4 of Quaderer), a person having ordinary skill in the art could have envisaged bending the carrier such that the pair of fasteners could be converging towards each other due to the curved portion, as claimed.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the device of Quaderer with the coextruded article disclosed by Larsen in order to have --the central linking portion including a curved portion; and (ii) a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier--.  One of ordinary skill in the art would have been motivated to have combined the device of Quaderer with the coextruded article disclosed by Larsen, from the stand-point of having a device allowing for effective baffling, reinforcing, and/or sealing of a cavity with a lightweight structure that can be easily customized to a desired size and shape ([0006] of Quaderer).
 (Both Larsen and Quaderer disclose carriers with fasteners disposed in areas free of activatable material (figure 19A of Larsen; figure 4 and [0016] of Quaderer), the fasteners can be integrally formed with the carrier ([0029] and [0061] of Larsen; [0028] of Quaderer), and that the carrier with activatable material can be formed on one another by co-extrusion ([0040] and [0061]-[0062] of Larsen; [0028] of Quaderer).  As such, a person having ordinary skill in the art would have sufficient motivation to form the pair of integral fasteners to be continuous with the carrier (as shown in figure 4 of Larsen).)
(The recited limitations of --the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier-- and --the article is ...  adapted to provide sealing, baffling, or reinforcement within a structure's cavity-- are considered as functional limitations.  In the instant case, since the coextruded article of Larsen in view of Quaderer is capable of performing the recited limitations, they are considered taught by the prior art.)
Regarding Claim 54:  Larsen in view of Quaderer discloses that the pair of fasteners extend substantially orthogonally from the central linking portion (figure 4 of Quaderer; figure 19A of Larsen).
Regarding Claim 57:  Larsen in view of Quaderer discloses that the carrier has a constant profile along an extrusion axis, and the extrusion axis is the same or parallel to the longitudinal axis of the carrier (figures 4, 5, and [0028] of Larsen).
Regarding Claim 58:  Larsen in view of Quaderer discloses that the activatable material extends beyond one or more ends of the carrier transversely relative to the longitudinal axis of the carrier (figure 19A, [0080], [0083], and [0084] of Larsen).
Regarding Claim 60:  Larsen in view of Quaderer discloses that the activatable material includes one or more breaks along the carrier such that the carrier is locally free of activatable material at the one or more breaks (figure 19A of Larsen; figure 1, [0003], and [0005] of Quaderer).
Regarding Claim 61:  Larsen in view of Quaderer discloses that the carrier includes a length measured along the longitudinal axis and a width measured transversely to the longitudinal axis, and the width of the carrier is greater than the length of the carrier (figures 1 to 4, and [0005] of Quaderer).

Claims 1, 44, 45, 50, 53, 54, 57, 58, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853 A1) in view of Quaderer (US 2014/0087126 A1) and Rimkus (US 5,766,719 A).
Regarding Claim 1:  Larsen discloses a member for providing baffling, sealing, reinforcing or a combination thereof to an article of manufacture, such as an automotive vehicle, the member typically includes: a carrier, an expandable material disposed upon the carrier; and one or more fasteners which may be attached to the carrier (figures 1, 2, 4, 5, 19A, [0022]-[0026], [0054]-[0057] of Larsen).  Larsen also discloses that both the carrier can be formed in a variety of shapes and configurations (i.e. planar, contoured, geometric, or non-geometric), that the carrier can be flexible (figures 11A to 13C, 19A, [0028], [0075], and [0076] of Larsen).  It is also disclosed by Larsen that the one or more fasteners can also have a variety of shapes and configurations so long as they can secure the carrier, and that the one or more fasteners can be integrally formed with the carrier of a single material (figures 4, 17A to 18C, [0029], and [0079] of Larsen).  Larsen further discloses that the expandable material can be shaped as needed or desired based upon the application, and that both the expandable material and the carrier (along with the one or more fasteners) can be formed on one another by extrusion of both at the same time (i.e. co-extrusion) (figures 4, 14A to 16C, 19A, [0040], [0060]-[0062], and [0077]-[0078] of Larsen).  Specifically, Larsen provides for --an article comprising: (a) a flexible carrier having a longitudinal axis, at least one first end and at least one transversely spaced second end, the flexible carrier comprising: (1) a central linking portion extending transversely relative to the longitudinal axis of the carrier; (2) a first fastener integrally formed with, and extending from, the carrier; and  (b) an activatable material disposed on the carrier, wherein the activatable material extends beyond one or more ends of the carrier transversely relative to the longitudinal axis of the carries; wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier, and the carrier has a constant profile along an extrusion axis, the extrusion axis being the same or parallel to the longitudinal axis;  wherein the article is adapted to provide sealing, baffling, or reinforcement within a cavity of a structure of an automotive vehicle--.
Larsen fails to disclose --a second fastener integrally formed with, and extending from, the carrier, the second fastener being transversely spaced apart from the first fastener relative to the longitudinal axis; and wherein the first fastener and the second fastener each have a profile, and the profiles of the first fastener and the second fastener are longitudinally aligned and oriented towards each other--.
Quaderer discloses a device for structurally reinforcing, sealing, or baffling a vehicle cavity, the device comprising: a carrier, a first set of parallel strips of a first thermally activatable material, and a second set of parallel strips of a second thermally activatable material, wherein the first set of parallel strips are located on one face of the carrier and the second set of parallel strips are located on the opposing second face of the carrier, the first set and second set of parallel strips being aligned with one another to define hinge portions on the flexible carrier that are free of any activatable material and generally parallel to each other, and wherein the carrier is capable of easily bending in each hinge portion by an angle of at least about 45° (or about 90°) (figures 1 to 3, [0003], [0004], and [0014]-[0016] of Quaderer).  Quaderer also discloses that the device can further include two fasteners, each located on opposing ends of the carrier at locations free of thermally activatable material (i.e. within the hinge portions), and that the fasteners can be integrally formed with the carrier ([0016] and [0028] of Quaderer).  Quaderer further discloses that the carrier and activatable strips can be formed by extrusion ([0005] of Quaderer).  (In the instant case, in that each hinge portion can bend from at least about 45°  or about 90°, and that there are two or three hinge portions between the fasteners (figures 1 to 4 of Quaderer), a person having ordinary skill in the art could have envisaged bending or forming the carrier such that the profiles of the first fastener and the second fastener are longitudinally aligned and oriented towards each other, as claimed.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the device of Quaderer with the coextruded article disclosed by Larsen in order to have --a central linking portion extending transversely relative to the longitudinal axis of the carrier, the central linking portion including a curved portion; and (ii) a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier--.  One of ordinary skill in the art would have been motivated to have combined the device of Quaderer with the coextruded article disclosed by Larsen, from the stand-point of having a device allowing for effective baffling, reinforcing, and/or sealing of a cavity with a lightweight structure that can be easily customized to a desired size and shape ([0006] of Quaderer).
 (Both Larsen and Quaderer disclose carriers with fasteners disposed in areas free of activatable material (figure 19A of Larsen; figure 4 and [0016] of Quaderer), the fasteners can be integrally formed with the carrier ([0029] and [0061] of Larsen; [0028] of Quaderer), and that the carrier with activatable material can be formed on one another by co-extrusion ([0040] and [0061]-[0062] of Larsen; [0028] of Quaderer).  As such, a person having ordinary skill in the art would have sufficient motivation to form both the first fastener and the second fastener, that are integral with the carrier, to be continuous with the carrier (as shown in figure 4 of Larsen).)
(The recited limitation of --the article is adapted to provide sealing, baffling, or reinforcement within a structure's cavity-- is considered as functional limitations.  In the instant case, since the coextruded article of Larsen in view of Quaderer is capable of performing the recited limitations, it is considered taught by the prior art.)
Larsen in view of Quaderer fails to disclose that --the first fastener and the second fastener each have a profile that includes a pair of first extensions and a pair of second extensions--.
Rimkus discloses a composite material for making seals in cavities of cars, the composite material comprising an continuously extruded support (ref. #401), wherein the continuously extruded support is combined with a heat-foamable material, and wherein the continuously extruded support can have extensions (ref. #404 or #404B) or grooves (ref. #404c) which can be used as attachment to a body (figures 20 to 22B, 24, [Col. 1: li. 5-10], [Col. 8: li. 12-23], and [Col. 8: li. 60 to Col. 9: li. 4] of Rimkus).  Rimkus also discloses that the fastener can comprise two pairs of extensions by which it can fasten to the body (figures 21 and 22B of Rimkus).
(In the instant case, the flanges of the extension (ref. #404) and the triangular teeth of the groove (ref. #404c) are considered to constitute the claimed "pair of first extensions" and "pair of second extensions".)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the fastener profile of Rimkus with the first fastener and the second fastener of the article disclosed by Larsen in view of Quaderer in order to have --the first fastener and the second fastener to each have a profile that includes a pair of first extensions and a pair of second extensions--.  One of ordinary skill in the art would have been motivated to have incorporated the fastener profile of Rimkus with the first fastener and the second fastener of the article disclosed by Larsen in view of Quaderer, since such a modification would have involved a mere change in the shape of the fastener profile.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 44:  Larsen in view of Quaderer and Rimkus discloses that the central linking portion extends laterally beyond the first fastener, the second fastener, or both (figures 1 to 4 of Quaderer).
Regarding Claim 45:  Larsen in view of Quaderer and Rimkus discloses that the first fastener and the second fastener are free of activatable material (figures 4, 5, 19A of Larsen; figures 1 to 4 of Quaderer).
Regarding Claim 50:  Larsen in view of Quaderer and Rimkus discloses that the one or more ends of the carrier are covered by the activatable material on a transverse end (figure 19A, [0080], [0083]-[0084] of Larsen).
Regarding Claim 53:  Larsen in view of Quaderer and Rimkus discloses a coextruded article comprising: a carrier having a longitudinal axis and configured to be flexible: a central linking portion extending transversely relative to the longitudinal axis of the carrier, the central linking portion including a curved portion; and a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier; and an activatable material disposed on the carrier; wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier and adapted to provide sealing, baffling, or reinforcement within a structure's cavity (figures 1, 2, 4, 5, 11A to 19A, [0022]-[0029], [0040], [0054]-[0057], [0060]-[0062], and [0075]-[0079] of Larsen; figures 1 to 4, [0003]-[0005], [0014]-[0016], and [0028] of Quaderer).  (In the instant case, the one or more hinge portions between the pair of fasteners as disclosed by Quaderer, would constitute the claimed "curved portion".  In that each hinge portion can bend from at least about 45°  or about 90°, and that there are two or three hinge portions between the fasteners (figures 1 to 4 of Quaderer), a person having ordinary skill in the art could have envisaged bending or forming the carrier such that the pair of fasteners could be converging towards each other due to the curved portion, as claimed.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)
(Both Larsen and Quaderer disclose carriers with fasteners disposed in areas free of activatable material (figure 19A of Larsen; figure 4 and [0016] of Quaderer), the fasteners can be integrally formed with the carrier ([0029] and [0061] of Larsen; [0028] of Quaderer), and that the carrier with activatable material can be formed on one another by co-extrusion ([0040] and [0061]-[0062] of Larsen; [0028] of Quaderer).  As such, a person having ordinary skill in the art would have sufficient motivation to form the pair of integral fasteners to be continuous with the carrier (as shown in figure 4 of Larsen).)
(The recited limitations of --the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier-- and --the article is ...  adapted to provide sealing, baffling, or reinforcement within a structure's cavity-- are considered as functional limitations.  In the instant case, since the coextruded article of Larsen in view of Quaderer is capable of performing the recited limitations, they are considered taught by the prior art.)
Regarding Claim 54:  Larsen in view of Quaderer and Rimkus discloses that the pair of fasteners extend substantially orthogonally from the central linking portion (figure 4 of Quaderer; figure 19A of Larsen).
Regarding Claim 57:  Larsen in view of Quaderer and Rimkus discloses that the carrier has a constant profile along an extrusion axis, and the extrusion axis is the same or parallel to the longitudinal axis of the carrier (figures 4, 5, and [0028] of Larsen).
Regarding Claim 58:  Larsen in view of Quaderer and Rimkus discloses that the activatable material extends beyond one or more ends of the carrier transversely relative to the longitudinal axis of the carrier (figure 19A, [0080], [0083], and [0084] of Larsen).
Regarding Claim 60:  Larsen in view of Quaderer and Rimkus discloses that the activatable material includes one or more breaks along the carrier such that the carrier is locally free of activatable material at the one or more breaks (figure 19A of Larsen; figure 1, [0003], and [0005] of Quaderer).
Regarding Claim 61:  Larsen in view of Quaderer and Rimkus discloses that the carrier includes a length measured along the longitudinal axis and a width measured transversely to the longitudinal axis, and the width of the carrier is greater than the length of the carrier (figures 1 to 4, and [0005] of Quaderer).

Claims 55, 56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853 A1) in view of Quaderer (US 2014/0087126 A1) as applied to claims 53 and 54 above, and further in view of Lebail et al. (WO 2009/049886 A1).
Larsen in view of Quaderer is relied upon as described above.
Regarding Claim 55:  Larsen in view of Quaderer discloses that --the pair of fasteners both extend from a first surface of the central linking portion-- (figures 4 and 19A of Larsen; figure 4 of Quaderer), but failed to disclose that --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--.
Lebail discloses a light weight reinforcement and/or insulation and/or sealing component, the component comprising: a carrier with integrally formed means of attachment, and a foamable material provided on the carrier ([Pg. 1: li. 3-4 and 26-29] and [Pg. 3: li. 10-12] of Lebail).  Lebail also discloses that the carrier can be formed by extrusion and shaped according to its function ([Pg. 2: li. 28-36] of Lebail).  It is also disclosed by Lebail that one of the carriers surfaces can be provided with ribs and/or a cellular or honeycomb structure, and that the carrier may also be provided with protrusions on one or both of the carrier's opposing faces that carry the foamable material, with the foamable material filling the space between protrusions, lining the surface between the protrusions and the protrusions, and/or covering the protrusions (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer in order to have --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--.  One of ordinary skill in the art would have been motivated to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer, from the stand-point of keying the foamable material to the surfaces ([Pg. 3: li. 4-6] of Lebail).
(In the instant case, Lebail discloses that the carrier can be formed by extrusion, and that the surface can have ribs and/or cellular or honeycomb structure, and that the one or both surfaces of the carrier can have protrusions that carry the foamable material (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail), does not explicitly recite that the protrusions or ribs are continuous across the surface of the carrier.  However, a person having ordinary skill in the art at the time the invention was made could have inferred this as being possible, since the honeycomb structure covers the surface of the carrier (figure 5A of Lebail).  As such, it is reasonable to presume that a person having ordinary skill in the art in view would have sufficient motivated to combine the disclosures of Larsen, Quaderer, and Lebail to reach the claimed limitation would disclose the claimed limitation of --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--, as claimed.)
Regarding Claim 56:  Larsen in view of Quaderer and Lebail discloses that the carrier has a constant profile along an entire length, as measured transversely to the longitudinal axis (figures 4, 5, and [0028] of Larsen; figure 1 and [0005] of Quaderer).
Regarding Claim 59:  Larsen in view of Quaderer and Lebail discloses that the one or more ends of the carrier are covered by the activatable material on a transverse end (figure 19A, [0080], [0083], and [0084] of Larsen).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853 A1) in view of Quaderer (US 2014/0087126 A1) and Lebail et al. (WO 2009/049886 A1).
Regarding Claim 62:  Larsen discloses a member for providing baffling, sealing, reinforcing or a combination thereof to an article of manufacture, such as an automotive vehicle, the member typically includes: a carrier, an expandable material disposed upon the carrier; and one or more fasteners which may be attached to the carrier (figures 1, 2, 4, 5, 19A, [0022]-[0026], [0054]-[0057] of Larsen).  Larsen also discloses that both the carrier can be formed in a variety of shapes and configurations (i.e. planar, contoured, geometric, or non-geometric), that the carrier can be flexible (figures 11A to 13C, 19A, [0028], [0075], and [0076] of Larsen).  It is also disclosed by Larsen that the one or more fasteners can also have a variety of shapes and configurations so long as they can secure the carrier, and that the one or more fasteners can be integrally formed with the carrier of a single material (figures 4, 17A to 18C, [0029], and [0079] of Larsen).  Larsen further discloses that the expandable material can be shaped as needed or desired based upon the application, and that both the expandable material and the carrier (along with the one or more fasteners) can be formed on one another by extrusion of both at the same time (i.e. co-extrusion) (figures 4, 14A to 16C, 19A, [0040], [0060]-[0062], and [0077]-[0078] of Larsen).  Specifically, Larsen provides for --a coextruded article comprising: (a) a carrier having a longitudinal axis and configured to be flexible: (i) a central linking portion extending transversely relative to the longitudinal axis of the carrier; (ii) fastener extending from the central linking portion; and ; and (b) an activatable material disposed on the carrier, wherein the fastener is free of the activatable material; and wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier and adapted to provide sealing, baffling, or reinforcement within a structure's cavity--.
Larsen failed to disclose that --the central linking portion including a curved portion; (ii) a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier; and ; and (b) an activatable material disposed on the carrier, wherein the pair of fasteners are free of the activatable material; and wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier and adapted to provide sealing, baffling, or reinforcement within a structure's cavity--.
Quaderer discloses a device for structurally reinforcing, sealing, or baffling a vehicle cavity, the device comprising: a carrier, a first set of parallel strips of a first thermally activatable material, and a second set of parallel strips of a second thermally activatable material, wherein the first set of parallel strips are located on one face of the carrier and the second set of parallel strips are located on the opposing second face of the carrier, the first set and second set of parallel strips being aligned with one another to define hinge portions on the flexible carrier that are free of any activatable material and generally parallel to each other, and wherein the carrier is capable of easily bending in each hinge portion by an angle of at least about 45° (or about 90°) (figures 1 to 3, [0003], [0004], and [0014]-[0016] of Quaderer).  Quaderer also discloses that the device can further include two fasteners, each located on opposing ends of the carrier at locations free of thermally activatable material (i.e. within the hinge portions), and that the fasteners can be integrally formed with the carrier ([0016] and [0028] of Quaderer).  Quaderer further discloses that the carrier and activatable strips can be formed by extrusion ([0005] of Quaderer).  (In the instant case, the one or more hinge portions between the pair of fasteners as disclosed by Quaderer, would constitute the claimed "curved portion".  In that each hinge portion can bend from at least about 45°  or about 90°, and that there are two or three hinge portions between the fasteners (figures 1 to 4 of Quaderer), a person having ordinary skill in the art could have envisaged bending or forming the carrier such that the pair of fasteners could be converging towards each other due to the curved portion, as claimed.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the device of Quaderer with the coextruded article disclosed by Larsen in order to have --the central linking portion including a curved portion; and (ii) a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier--.  One of ordinary skill in the art would have been motivated to have combined the device of Quaderer with the coextruded article disclosed by Larsen, from the stand-point of having a device allowing for effective baffling, reinforcing, and/or sealing of a cavity with a lightweight structure that can be easily customized to a desired size and shape ([0006] of Quaderer).
 (Both Larsen and Quaderer disclose carriers with fasteners disposed in areas free of activatable material (figure 19A of Larsen; figure 4 and [0016] of Quaderer), the fasteners can be integrally formed with the carrier ([0029] and [0061] of Larsen; [0028] of Quaderer), and that the carrier with activatable material can be formed on one another by co-extrusion ([0040] and [0061]-[0062] of Larsen; [0028] of Quaderer).  As such, a person having ordinary skill in the art would have sufficient motivation to form the pair of integral fasteners to be continuous with the carrier (as shown in figure 4 of Larsen).)
(The recited limitations of --the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier-- and --the article is ...  adapted to provide sealing, baffling, or reinforcement within a structure's cavity-- are considered as functional limitations.  In the instant case, since the coextruded article of Larsen in view of Quaderer is capable of performing the recited limitations, they are considered taught by the prior art.)
Larsen in view of Quaderer failed to disclose --a pair of projections extending from the central linking portion, wherein the pair of projections extend away from the pair of fasteners; and an activatable material disposed on the carrier and including the pair of projections--.
Lebail discloses a light weight reinforcement and/or insulation and/or sealing component, the component comprising: a carrier with integrally formed means of attachment, and a foamable material provided on the carrier ([Pg. 1: li. 3-4 and 26-29] and [Pg. 3: li. 10-12] of Lebail).  Lebail also discloses that the carrier can be formed by extrusion and shaped according to its function ([Pg. 2: li. 28-36] of Lebail).  It is also disclosed by Lebail that one of the carriers surfaces can be provided with ribs and/or a cellular or honeycomb structure, and that the carrier may also be provided with protrusions on one or both of the carrier's opposing faces that carry the foamable material, with the foamable material filling the space between protrusions, lining the surface between the protrusions and the protrusions, and/or covering the protrusions (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer in order to have --a pair of projections extending from the central linking portion, wherein the pair of projections extend away from the pair of fasteners; and an activatable material disposed on the carrier and including the pair of projections--.  One of ordinary skill in the art would have been motivated to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer, from the stand-point of keying the foamable material to the surfaces ([Pg. 3: li. 4-6] of Lebail).
(In the instant case, Lebail discloses that the carrier can be formed by extrusion, and that the surface can have ribs and/or cellular or honeycomb structure, and that the one or both surfaces of the carrier can have protrusions that carry the foamable material (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail), does not explicitly recite that the protrusions or ribs are continuous across the surface of the carrier.  However, a person having ordinary skill in the art at the time the invention was made could have inferred this as being possible, since the honeycomb structure covers the surface of the carrier (figure 5A of Lebail).  As such, it is reasonable to presume that a person having ordinary skill in the art in view would have sufficient motivated to combine the disclosures of Larsen, Quaderer, and Lebail to reach the claimed limitation of --a pair of projections extending from the central linking portion, wherein the pair of projections extend away from the pair of fasteners; and an activatable material disposed on the carrier and including the pair of projections--.)

Claims 46-49, 51, 52, 55, 56, 59, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2004/0262853 A1) in view of Quaderer (US 2014/0087126 A1) and Rimkus (US 5,766,719 A) as applied to claims 1, 44, 45, 53, and 54 above, and further in view of Lebail et al. (WO 2009/049886 A1).
Larsen in view of Quaderer and Rimkus is relied upon as described above.
Regarding Claim 46:  Larsen in view of Quaderer and Rimkus disclose the claimed article, but failed to disclose that --the carrier includes one or more projections extending from the central linking portion--.
Lebail discloses a light weight reinforcement and/or insulation and/or sealing component, the component comprising: a carrier with integrally formed means of attachment, and a foamable material provided on the carrier ([Pg. 1: li. 3-4 and 26-29] and [Pg. 3: li. 10-12] of Lebail).  Lebail also discloses that the carrier can be formed by extrusion and shaped according to its function ([Pg. 2: li. 28-36] of Lebail).  It is also disclosed by Lebail that one of the carriers surfaces can be provided with ribs and/or a cellular or honeycomb structure, and that the carrier may also be provided with protrusions on one or both of the carrier's opposing faces that carry the foamable material, with the foamable material filling the space between protrusions, lining the surface between the protrusions and the protrusions, and/or covering the protrusions (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer in order to have --the carrier include one or more projections extending from the central linking portion--.  One of ordinary skill in the art would have been motivated to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer, from the stand-point of keying the foamable material to the surfaces ([Pg. 3: li. 4-6] of Lebail).
(In the instant case, Lebail discloses that the carrier can be formed by extrusion, and that the surface can have ribs and/or cellular or honeycomb structure, and that the one or both surfaces of the carrier can have protrusions that carry the foamable material (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail), does not explicitly recite that the protrusions or ribs are continuous across the surface of the carrier.  However, a person having ordinary skill in the art at the time the invention was made could have inferred this as being possible, since the honeycomb structure covers the surface of the carrier (figure 5A of Lebail).  As such, it is reasonable to presume that a person having ordinary skill in the art in view would have sufficient motivated to combine the disclosures of Larsen, Quaderer, Rimkus, and Lebail to reach the claimed limitation would disclose the claimed limitation of --one or more projections extending from the central linking portion--.)
Regarding Claim 47:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the activatable material is disposed on the carrier in a substantially constant thickness (figure 1 and [0018] of Quaderer; figure 1 and 2 of Lebail).
Regarding Claim 48:  Larsen in view of Quaderer, Rimkus, and Lebail discloses the claimed invention, but does not explicitly recite that the central linking portion includes an --arcuate portion--.  However, it would have been obvious to have shaped at least the central linking portion to have an arcuate shape, since such a modification would have involved a mere change in the shape of the central linking portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).  (In the instant case, Larsen discloses that the shape and configuration of the carrier can be changed as required ([0028] and [0061] of Larsen), as such a person having ordinary skill in the art would have sufficient motivation to have modified the carrier's central linking portion to have an arcuate shape, as claimed.)
Regarding Claim 49:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the activatable material includes one or more breaks along the carrier such that the carrier is locally free of activatable material at the one or more breaks (figures 1 to 4 and [0003] of Quaderer).
Regarding Claim 51:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the one or more projections include a pair of projections, and the pair of projections extend away from the central linking portion such that the pair of projections converge towards each other (figures 1, 2, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail).
Regarding Claim 52:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the first fastener and the second fastener are adapted to varying distances between receiving holes within the cavity of the structure by flexing of the carrier ([0017] of Quaderer).
(The recited limitations of --adapted to varying distances between receiving holes within the cavity of the structure by flexing of the carrier-- is considered as functional limitations.  In the instant case, since the coextruded article of Larsen in view of Quaderer, Rimkus, and Lebail is capable of performing the recited limitation, it is considered taught by the prior art.)
Regarding Claim 55:  Larsen in view of Quaderer and Rimkus disclose the claimed article --wherein the pair of fasteners both extend from a first surface of the central linking portion-- (figures 4 and 19A of Larsen; figure 4 of Quaderer), but failed to disclose that --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--.
Lebail discloses a light weight reinforcement and/or insulation and/or sealing component, the component comprising: a carrier with integrally formed means of attachment, and a foamable material provided on the carrier ([Pg. 1: li. 3-4 and 26-29] and [Pg. 3: li. 10-12] of Lebail).  Lebail also discloses that the carrier can be formed by extrusion and shaped according to its function ([Pg. 2: li. 28-36] of Lebail).  It is also disclosed by Lebail that one of the carriers surfaces can be provided with ribs and/or a cellular or honeycomb structure, and that the carrier may also be provided with protrusions on one or both of the carrier's opposing faces that carry the foamable material, with the foamable material filling the space between protrusions, lining the surface between the protrusions and the protrusions, and/or covering the protrusions (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer in order to have --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--.  One of ordinary skill in the art would have been motivated to have incorporated at least one pair of protrusions of Lebail with the carrier of the coextruded article disclosed by Larsen in view of Quaderer, from the stand-point of keying the foamable material to the surfaces ([Pg. 3: li. 4-6] of Lebail).
(In the instant case, Lebail discloses that the carrier can be formed by extrusion, and that the surface can have ribs and/or cellular or honeycomb structure, and that the one or both surfaces of the carrier can have protrusions that carry the foamable material (figures 1, 2, 5A, and [Pg. 2: li. 34 to Pg. 3: li. 6] of Lebail), does not explicitly recite that the protrusions or ribs are continuous across the surface of the carrier.  However, a person having ordinary skill in the art at the time the invention was made could have inferred this as being possible, since the honeycomb structure covers the surface of the carrier (figure 5A of Lebail).  As such, it is reasonable to presume that a person having ordinary skill in the art in view would have sufficient motivated to combine the disclosures of Larsen, Quaderer, Rimkus, and Lebail to reach the claimed limitation would disclose the claimed limitation of --one or more projections extend from a second opposing surface of the central linking portion away from the pair of fasteners--.)
Regarding Claim 56:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the carrier has a constant profile along an entire length, as measured transversely to the longitudinal axis (figures 4, 5, and [0028] of Larsen; figure 1 and [0005] of Quaderer).
Regarding Claim 59:  Larsen in view of Quaderer, Rimkus, and Lebail discloses that the one or more ends of the carrier are covered by the activatable material on a transverse end (figure 19A, [0080], [0083], and [0084] of Larsen).
Regarding Claim 62:  Larsen in view of Quaderer, Rimkus, and Lebail discloses a coextruded article comprising: a carrier having a longitudinal axis and configured to be flexible: a central linking portion extending transversely relative to the longitudinal axis of the carrier, the central linking portion including a curved portion; a pair of fasteners spaced apart from each other and extending from the central linking portion such that the pair of fasteners converge towards each other due to the curved portion, and the curved portion is located at least partially between the pair of fasteners, wherein the pair of fasteners adapt to varying distances between receiving holes within the cavity of the structure by flexing of the carrier; and a pair of projections extending from the central linking portion, wherein the pair of projections extend away from the pair of fasteners; and an activatable material disposed on the carrier and including the pair of projections, wherein the pair of fasteners are free of the activatable material; and wherein the article is configured as a coextruded profile including the activatable material disposed on the carrier and adapted to provide sealing, baffling, or reinforcement within a structure's cavity (figures 1, 2, 4, 5, 11A to 19A, [0022]-[0029], [0040], [0054]-[0057], [0060]-[0062], and [0075]-[0079] of Larsen; figures 1 to 4, [0003]-[0005], [0014]-[0016], and [0028] of Quaderer; figures 1, 2, 5A, [Pg. 1: li. 3-4 and 26-29], [Pg. 2: li. 28 to Pg. 3: li. 6], and [Pg. 3: li. 10-12] of Lebail).  (In the instant case, the one or more hinge portions between the pair of fasteners as disclosed by Quaderer, would constitute the claimed "curved portion".  In that each hinge portion can bend from at least about 45°  or about 90°, and that there are two or three hinge portions between the fasteners (figures 1 to 4 of Quaderer), a person having ordinary skill in the art could have envisaged bending or forming the carrier such that the pair of fasteners could be converging towards each other due to the curved portion, as claimed.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781